Case 7:19-cr-00685-VB Document 85 Filed 04/22/21 Page 1 of 1

   

     

  

SD

NY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee wee wee - mene X
UNITED STATES OF AMERICA
Vv.
MARK GARCIA, 19 CR 685-1 (VB)
Defendant.
--- --- -X

 

Sentencing in the above matter is scheduled for August 20, 2021, at 11:00 am. The
Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: April 22, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
